        Case 17-10123-elf            Doc 50 Filed 04/30/20 Entered 05/01/20 00:42:29                               Desc Imaged
                                           Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 17-10123-elf
Olymphia Johnson                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Antoinett                    Page 1 of 1                          Date Rcvd: Apr 28, 2020
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 30, 2020.
db             +Olymphia Johnson,   242 Christian Street,   Philadelphia, PA 19147-4245

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 30, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 28, 2020 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor Olymphia Johnson brad@sadeklaw.com, bradsadek@gmail.com
              HAROLD N. KAPLAN    on behalf of Creditor   Nationstar Mortgage LLC hkaplan@rasnj.com
              LAUREN BERSCHLER KARL    on behalf of Creditor   Nationstar Mortgage LLC lkarl@rascrane.com,
               lbkarl03@yahoo.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.    ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                             TOTAL: 5
Case 17-10123-elf       Doc 50 Filed 04/30/20 Entered 05/01/20 00:42:29                   Desc Imaged
                              Certificate of Notice Page 2 of 3


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION

    In re:
                                                                     Bankruptcy No. 17-10123-elf
    Olymphia Johnson,
         Debtor                                                      Chapter 13
    Nationstar Mortgage LLC d/b/a Champion
    Mortgage Company                                                 Hearing Date: April 28, 2020
          Movant                                                     Hearing Time: 9:30 a.m.
    v.                                                               Location: Courtroom #1
    Olymphia Johnson,
           Debtor/Respondent

    William C. Miller, Esquire
          Trustee/Respondent



                                           ORDER OF COURT

             AND NOW, this 28th          day of    April         , 2020, upon consideration of Nationstar

   Mortgage LLC d/b/a Champion Mortgage Company¶V Motion for Relief from Automatic

   Stay, pursuant to 11 U.S.C. § 362(d),DQGWKHUHEHLQJQRUHVSRQVHWKHUHWRit is hereby

             ORDERED, that the automatic stay provisions of Section 362 of the Bankruptcy Code

   are hereby 02',),(' with respect to Nationstar Mortgage LLC d/b/a Champion Mortgage

   Company; and it is further

             ORDERED, that Nationstar Mortgage LLC d/b/a Champion Mortgage Company, its

   successors and/or assignees PD\ proceed with appropriate LQ UHP state court remedies against

   the property located at 242 Christian Street, Philadelphia, Pennsylvania 19147, including, but not

   limited to, DVKHULII¶VVDOHRIWKHSURSHUW\DQGLWLVIXUWKHU




                                                    -1-
Case 17-10123-elf   Doc 50 Filed 04/30/20 Entered 05/01/20 00:42:29   Desc Imaged
                          Certificate of Notice Page 3 of 3
